November 4, 1921. The opinion of the Court was delivered by
This was an action to set aside a conveyance for damages for alleged fraud and collusion. After issue joined the cause was finally referred to J.M.L. Kirkland, Esq., as special referee, to take testimony and report to the Court *Page 537 
his findings in the case. Upon the coming in of his report exceptions were duly taken, and Judge Rice heard the cause on exceptions to referee's report, and overruled the exceptions, and sustained and confirmed the report of the referee. From the decree of Judge Rice appellants appeal, and by ten exceptions impute error.
This Court has decided in a number of cases — among others, Hickson Lumber Co. v. Stallings, 91 S.C. 473;74 S.E., 1072, and Leland v. Morrison, 92 S.C. 501;75 S.E., 889, Ann. Cas. 1914B, 349 — that the appellants shall satisfy this Court that the findings of the Circuit Court are against the weight of the evidence. In the case at bar we have the concurring findings of both the special referee and the Circuit Judge, and the appellants have failed to convince this Court that their findings are against the weight of the evidence; and we see no error at all in the decree of his Honor.
All exceptions are overruled and judgment affirmed.